Title: To Thomas Jefferson from Tobias Lear, 15 April 1792
From: Lear, Tobias
To: Jefferson, Thomas


          
            April 15 1792
          
          By the President’s command T. Lear has the honor to ask Mr. Jefferson if he has any knowledge of the writer of the enclosed letter?—and if he has not, whether it is probable that information respecting him could be obtained from any respectable person in this Country?—and that Mr. Jefferson will, after perusing and considering said letter, let the President know his opinion upon the expediency of encouraging the views and wishes of M. Pierre Charles Georgest.
        